85 N.Y.2d 847 (1995)
In the Matter of Ellen Benson, Respondent,
v.
Board of Education of the Washingtonville Central School District, Appellant.
Court of Appeals of the State of New York.
Submitted February 6, 1995.
Decided February 16, 1995.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies from the Appellate Division order pursuant to stipulation for judgment absolute under CPLR 5601 (c) where the Appellate Division did not order a new trial or hearing within the meaning of CPLR 5601 (c).